       Case 2:17-cv-14158-BAF-DRG ECF No. 82 filed 04/30/19           PageID.1486    Page 1 of 3




                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

        RANDY CLEARY,                                )
                                                     )
                         Plaintiff,                  )
                                                     )
                   vs.                               )
                                                     )   Case No. 2:17-CV-14158-BAF-DRG
        CORELOGIC RENTAL PROPERTY                    )
        SOLUTIONS, LLC,                              )
                                                     )
                         Defendant.                  )
                                                     )

             ORDER GRANTING STIPULATED REQUEST SETTING BRIEFING
                 SCHEDULE FOR PLAINTIFF’S DISCOVERY MOTIONS

                   Having considered the Stipulated Request Setting Briefing Schedule for

        Plaintiff’s Discovery Motions submitted jointly by Plaintiff Randy Cleary

        (“Plaintiff”) and Defendant CoreLogic Rental Property Solutions, LLC

        (“CoreLogic”), and good cause appearing, it is HEREBY ORDERED that:

                   1.    Plaintiff and CoreLogic’s Stipulated Request Setting Briefing Schedule

        for Plaintiff’s Discovery Motions is GRANTED;

                   2.    CoreLogic shall have until May 9, 2019 to file and serve its responses

        to the Discovery Motions;

                   3.    The page limit for CoreLogic’s single opposition brief in response to

        all four Discovery Motions shall be extended to 40 pages (i.e., less than half of the


                                                     1
4815-8031-8613.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 82 filed 04/30/19           PageID.1487     Page 2 of 3




        100 pages otherwise allowed for four separate opposition briefs), and the page limit

        for Plaintiff’s single reply brief shall be extended to 12 pages (i.e., less than half of

        the 28 pages otherwise allowed for four separate reply briefs);

                   4.   Plaintiff shall have until May 29, 2019 to file and serve its reply in

        support of the Discovery Motions.

        SO ORDERED.



        DATED: 4/30/19                           s/David R. Grand

                                                 Hon. David R. Grand

                                                 United States Magistrate Judge




                                                    2
4815-8031-8613.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 82 filed 04/30/19        PageID.1488    Page 3 of 3




                                 CERTIFICATE OF SERVICE

                    I hereby certify that a true and correct copy of the foregoing was

        electronically furnished to counsel for Plaintiff via filing with the Court’s CM/ECF

        system this 29th day of April 2019.




                                                    /s/ John J. Atallah
                                                  John J. Atallah
                                                  California Bar No. 294116
                                                  Foley & Lardner LLP
                                                  555 S. Flower Street, Suite 3300
                                                  Los Angeles, CA 90017
                                                  T: 213.972.4834
                                                  F: 213.486.0065
                                                  jatallah@foley.com




                                                 3
4815-8031-8613.1
